Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No current limitation is interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The 9/24/2021 response at page 5, line 8 states “alkali elution is a known physical property”.  The last sentence of page 4 of the same response states “alkali elution is a well-known phenomenon”.   Examiner construes the broadest reasonable interpretation or “alkali elution” to encompass both of these definitions.  As an analogy the word “heat” can be a physical property (heat content) as well as a phenomenon (heating). 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 15: it is unclear if “of the of the” is a typographical error. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2010/0255229) in view of Armistead (2743553) and Dalstra 2006/0096319.
Preamble of claim 1: Wada discloses the fire-blasting (e.g. at [0017]). Wada does not disclose the wall thickness. Kuwabara discloses [0025] a vial with a wall thickness of 1.5 mm.  It would have been obvious to use the Wada process to make a vial with as thin or as thick a wall as desired, depending upon desired strength and/or weight. 
Paragraph [0005] of Wada discloses the deteriorated region: the Wada vessel (i.e.  50 of figures 3-5) inherently has an outer surface of the preform (50) opposed to the deteriorated region. The deterioration is disclosed as being caused by processing (i.e. the forming of the bottom).  The ‘fire-blast treating’ is disclosed at [0017] and [0057]; Applicant’s term “fire-blast treating” is assumed to have the same or similar meaning as Wada’s “fire blast process”.  The scanning is disclosed at [0063].
Wada does not explicitly disclose measuring a temperature of the preform.  However Wada discloses [0004] that higher temperatures causes alkali components to form and condense and that low temperature working is performed to so as to deal with the problem.  Wada also discloses [0014], [0057] heat-treating glass containers to reduce leaching of alkali components.  One of ordinary skill would understand that ‘heat-treating’ means treating at an elevated temperature.  One of ordinary skill would understand that temperature is a result-effective variable and thus it would have been obvious to perform routine experimentation to determine the optimal temperature for the heat treatment of the vials in the Wada method.  It would have been obvious to measure the temperature of the preform so as ensure that the glass reaches the optimal temperature. 
Dalstra discloses [0003] infrared sensors for the control of producing glass products measure only a thin surface layer of glass.  Dalstra also teaches [0002] determining a heat distribution before it is cooled to gain information that would be lost during cooling and so as to allow adjusting the forming process in good time.  It would have been obvious to monitor the heat distribution and temperature from the Wada article and compare it to a reference heat distribution so as to remove any product that had an improper heat treatment (fire-blast) and to correct the manufacturing process so as to produce articles that match the heat distribution signature.
Wada does not explicitly disclose that the outer surface has a portion with  a temperature between 650 and 800 C.  Wada does not teach the burner flow rates or other specific conditions of the fire blast process, but does show the results obtained (e.g. Tables 1 and  2 of page 5 of Wada).  The Wada fire blast process results in 0.00- 0.01 ppm leaching of boron and a substantial reduction in the leaching of sodium.  It would have been obvious to perform routine experimentation to determine workable process parameters (fuel flow rate, scan rates, etc.).  The outside temperature would have been an inherent result of the fire blast treatment.  
It is a matter of common sense that a proper heat treatment of most any type would result in the item being heating having an elevated temperature within a particular range.  For example when cooking a pot roast, the internal temperature of the pot roast must be the range of 135-170 F.  If the internal temperature is outside the range, then the roast is undercooked or overcooked.   The current invention appears to be analogous: the external surface temperature is merely the natural result of a proper internal heat treatment.  If the external surface temperature is too low or too high, then the heat treatment is faulty.
2144.05 [R-1]    Obviousness of Ranges
See  MPEP  § 2131.03 for case law pertaining to rejections based on the anticipation of
ranges under 35 U.S.C. 102 and  35 U.S.C. 102/103.
 
II. OPTIMIZATION OF RANGES
A. Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. "[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955) (Claimed process which was performed at a temperature between 40°C
and 80°C and an acid concentration between 25% and 70% was held to be prima facie
obvious over a reference process which differed from the claims only in that the reference
process was performed at a temperature of 100°C and an acid concentration of 10%.);
>see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of
scientists or artisans to improve upon what is already generally known provides the
motivation to determine where in a disclosed set of percentage ranges is the optimum
combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809
(CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of
the references were held to be unpatentable thereover because, among other reasons,
there was no evidence of the criticality of the claimed ranges of molecular weight or molar
proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v.
Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.
denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.
Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
B. Only Result-Effective Variables Can Be Optimized
A particular parameter must first be recognized as a result-effective variable, i.e., a
variable which achieves a recognized result, before the determination of the optimum or
workable ranges of said variable might be characterized as routine experimentation. In re
Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater
treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art
did not recognize that treatment capacity is a function of the tank volume to contractor
ratio, and therefore the parameter optimized was not recognized in the art to be a result-
effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
(prior art suggested proportional balancing to achieve desired results in the formation of an
alloy).

	
Armistead figure 1 shows a viscosity curve for two borosilicate glasses, which have a softening point slightly above 700 C, and working and melting temperatures above 1000 C.  It would have been obvious to not heat the Wada so high as to melt the glass, because the container would lose its shape if it is heated too high. 
It would have been obvious to have the container wall thickness be as thin or as thick as desired, depending upon the size of the container and the desired strength.  One of ordinary skill would understand that heat flow is inversely related to thickness, in accordance with Fourier’s Law.  Thus the thicker the container’s wall, the cooler the outer surface would be – at least during the beginning of the fire-blast.  And if one has a thinner container wall, the temperature would hotter.  One of ordinary skill would understand that the container would melt/slump/deform well before the temperature profile could reach a steady state thermal gradient.   The temperature of the outer surface is an inherent result of the thickness of the wall, the temperature of the inner wall and the length of time the inner wall is heated.  
As to the limitation (claim 1, lines 13-15) that an amount of alkali elution is reduced compared with that of the preform: this limitation does not define over the prior art because it would have been obvious to not elute alkali either the preform or the glass vessel because no elution  is required by the method.  Whereas Wada discloses performing elution (leaching) of the glass vessels, there is no indication that that elution/leaching was perform on any of the preforms used to make the six vessels of Examples 1-2.  The last sentence of page 4 of the 9/24/2021 response states “alkali elution is a well-known phenomenon.”  Examiner notes that this phenomenon occurs when using the end product in a particular way.  The use of the vial is not claimed thus the wherein  clause reflects a contingent limitation, elution is contingent upon measuring with the ISO 4802 standard.  Since the measuring is not performed the elution is not required. 
As pointed out in the MPEP at 2111.04 (I) Applicants may use wherein clauses to provide suggestions or optional features:

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) "adapted to" or "adapted for" clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) "wherein" clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) "whereby" clauses. 

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).


Since claim 1 does not require a step of eluting any alkali, one can consider that elution is not required for the claims.  
Nevertheless the data at Table 1 (page 5 of Wada) shows the amount of elution/leaching.  Comparative Examples 1 and 2 show the amount of elution of preforms that have not undergone the fire-blast treating.  Since the vials of Comparative Examples 1 and 2 are otherwise identical to the vials of Examples 1 and 2, one can consider the elution/leaching amounts of Table 1 (1.47-8.30 micrograms/ml) to be a reliable indicator of the amount of alkali elution one could expect from the preforms (prior to the fire-blast treating).  Each of the amounts (0.39, 0.25, 0.47, 0.45, 0.35, 0.37) of elution of the glass vessel is lower than (i.e. lower than) the amounts (1.47, 1.65, 1.84, 8.2, 7.81, 8.30) eluted from comparable preforms.
Claim 2: It would have been obvious to treat the entire inner surface including the 8-16% zone, to ensure that all of the leachable elements are removed by the process. 
Claim 5: one of ordinary skill would understand from Applicant’s disclosure that the necessary/inherent temperature would be the temperature measured from the non-contact thermometer.  For example if one used a contact thermometer, one might obtain a different value.  A temperature of 655 C when using an optical thermometer (which might detect some radiation from beneath the surface) might correspond to a temperature of 625 C detected from a thermocouple or other contact thermometer.  It is noted that claim 5 only describes the type of temperature.   It does not recite a step of ‘measuring’ the temperature. 
Claim 6: see [0006] of Wada.
Claim 7: it is inherent that the vessel could be used for a medical use.  For example it could hold medicine/pill or a tissue sample. 
Claims 8-9: As discussed above Kuwabara discloses [0025] a vial with a wall thickness of 1.5 mm.  It would have been obvious to use the Wada process to make a vial with as thin or as thick a wall as desired, depending upon desired strength and/or weight. 

Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2010/0255229) in view of Armistead (2743553) and relying on Applicant’s teaching  at paragraph [0028] of the specification to establish inherency.
Wada and Armistead are applied as above.  Applicant discloses at [0028] that it is ‘necessary’ for the outer surface has a temperature in the 650-800 C range so as to reduce elution of alkali components.  One ordinary skill would understand that  since the temperature is a necessary condition for the process, that the Wada method would meet the same necessary condition because gets the same result of reduce elution of alkali.  
Other portions of Applicant’s disclosure (e.g. [0019]) also convey that the outer surface temperature is an inherent result of a fire-blast process which eliminates the leachable boron from the deteriorated surface.  Table 2 of Wada (and the associated text) shows that the leachable boron is removed by the fire blasting. 


Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
The arguments regarding the rejection under 35 USC 112 were persuasive


It is argued that Wada failed to recognize  the importance of the temperature of the glass vessel and the temperature of the fire.  This is not persuasive because one of ordinary skill understands that temperature is always an important element in glass working.  And as pointed out in the MPEP at 2144.05:  
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical.




It is further argued that fire blasting is recognized as a type of shot-blasting.  This is not persuasive because Wada teaches using a fire blast process which is equivalent to a heat-treatment (Wada paragraph [0057]).  Examiner sees no rationale suggesting one using the Wada invention would use a shot-blasting type fire blasting instead of the ‘heat-treatment’ equivalent fireblasting as taught by Wada.  Furthermore there is no evidence that the’ shot-blasting’ concept is conventional knowledge.  Applicant alleges that [0016] of Kuwabara shows shot-blasting is conventionally recognized.  Examiner disagrees because [0016] indicates “[i]t is believed”; this suggests it is an unsubstantiated theory rather than a conventional understanding.  
It is argued that one would not recognize that the temperature of the vessel is critical.  This is not persuasive because it has not been established that the temperature is ‘critical’.   Examiner cannot find any explanation as to why/how one might consider the temperature at the outer surface is critical to the treatment of the inner surface.
It is argued that Wada does not teach temperature conditions.  This is not persuasive because the temperature conditions would have been obvious as indicated above. 
It is argued that the outer surface temperature can critically measure the extent of alkali elution as shown in Table 2.  As pointed out in a prior Office action: 
The MPEP at 2145 sets forth Office Policy regarding consideration of rebuttal evidence against a prima facie case of obviousness, including the following: 
the evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  

	Based on [0025] it appears that Applicant’s data is obtained with vials with a wall thickness of 1.2 mm and a diameter of 24.3 mm.   It is not at all clear that one could extrapolate Applicant’s results to preforms of other diameters (such as a thicker or thinner wall and larger or smaller diameters). 
	Furthermore Table 2 appear to show that temperatures between 650 and 800 are not required.   Table 2 show that Experiments 12, 13, 16 and 17 also have reduce alkali elution amounts (1.04, 0.96, 0.98 and 0.87) which are reduced compared to the amount of the preform (1.05, Experiment 10) thus external temperatures 546 C, 605 C, 537 C and 635 C also provide the inventive result of reduced alkali elution. 
	Applicant’s evidence is not convincing because the evidence does not appear to be reasonably commensurate in scope with the claimed invention.  Most notably there is no showing that the evidence of record offered for comparison demonstrates results that are commensurate in scope with the claims.  In this regards, none of the claims are limited to the invention of the conditions of Table 2 of Applicant’s specification which appear (see [0031]) to require the use of the preform of Experiment No. 4.    Applicants have not met their burden of explaining how the results reported in the specification can be extrapolated from the limited instances presented so as to be guaranteed as attainable through practicing the invention as broadly claimed.  
Examiner also notes that the evidence of Table 2 does not appear to include evidence of scanning the flame (required by claim 1).  [0031] suggests the flame is at “a position”.  There is no rationale explaining why the evidence of an apparently stationary flame location would suggest criticality in the claimed method which requires scanning of the flame. 
It is asserted that a person would readily understand that the results of Table 2 would extend to the wall thickness of amended claim 1.  There is no rationale or evidence given to support this conclusion.
It is argued that it is critical to maintain the outer surface between 650 and 800 C.  This is not persuasive because the claims do not require the temperature be maintained. 
Furthermore Table 2 appears to contradict the argument: Experiment 17 shows a temperature of 635 C will also have an amount (0.87 ppm) which is reduced.  If there is any limiting involved, table 2 seems to suggest that experiment involved limiting the “city gas amount” and the duration of the of fire blast treatment.   The reported results of the surface temperature and elution amount seem to indicate the controlling parameters  are the gas rate and duration and that the elution amount is merely correlated to the external surface temperature, rather than controlled by the surface temperature.
It is argued that Wada fails to recognize the importance of the temperature of glass vessel during the fire-blasting for the purposes of reducing alkali elution.  This is not persuasive because a proper rejection does not require a showing that a particular claim feature has any ‘importance’.  Applicant has not explain how this lack of importance has probative value.  Examiner considers “importance” to be a subjective term.  The argument is also not persuasive because the temperature would have been obvious for the reasons given above.   The temperature of outer surface of the Wada glass vessel will naturally be elevated in accordance with Fourier’s Law.   
	It is argued that a person combining the teachings of Armistead and Wada would never have recognized that limiting the temperature of the outer surface portion is key to achieving the present objective.  Applicant points to the data of Table 2 (page 20 of the specification) to show the importance of the external temperature.  
	It is argued that Examiner’s reliance on [0028] is unreasonable because [0028] does not teach that the temperature range is necessary for a fire blast treatment.  Examiner disagrees because one of ordinary skill would understand that if the elution amount is not reduced then no effective fire blast ‘treatment’ occurred.  If one briefly used a flame without any change of preform, then the preform is substantially untreated.  
	It is argued that Examiner’s interpretation of [0028] is contradictory to the conventional understanding of fire blasting which can proceed at any temperature of the outer surface.  This is not persuasive because there is no evidence/rationale to support it and because it appears unreasonable.  It appears to be unreasonable because Wada performs fire blasting for 45 second [0045] while Applicant fire blasts for no more than 20second [table 2].  It does not appear reasonable to expect the Wada process can be performed without  increasing the temperature of the outer surface. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741